Citation Nr: 0116370	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-03 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for dysthymic 
disorder, currently evaluated as 50 percent disabling.

2.  Whether a July 1988 rating decision that assigned a 30 
percent disability rating for the veteran's service-connected 
dysthymic disorder was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Kelley Roark, Attorney


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1981 to 
August 1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which restored a 30 percent disability 
rating for the appellant's service-connected dysthymic 
disorder but denied an increased disability rating, and a 
January 1999 rating decision, which, in pertinent part, 
concluded that there was no clear and unmistakable error in a 
July 1988 rating decision that had assigned a 30 percent 
disability rating for the veteran's service-connected 
dysthymic disorder.

It is noted that the appellant was awarded an increased 
evaluation for his service-connected dysthymic disorder, from 
30 to 50 percent disabling by a January 1999 rating decision, 
effective the date of his claim, March 10, 1997.  Because 
this is not a grant of full benefits, the claim to an 
increased rating above 50 percent for this disability remains 
at issue on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim remains in controversy where less than the maximum 
available benefits is awarded).

The appellant's claims for entitlement to a permanent total 
rating for individual unemployability and entitlement to a 
rating for dysthymic disorder greater than 30 percent from 
September 1990 to March 1997, based on clear and unmistakable 
error in a July 1998 rating decision, raised by the appellant 
in his January 2000 substantive appeal, are referred to the 
RO for appropriate development.

The appellant has also sought benefits under 38 U.S.C. § 1151 
for aggravation of his dysthymic disorder due to treatment at 
VA facilities.  However, because the appellant is already 
service-connected for dysthymic disorder, he need not rely on 
§ 1151 to receive a higher disability rating for his service-
connected dysthymic disorder.  Increases in compensation for 
service-connected disabilities are granted generally without 
regard for the cause of the increase in severity.  Section 
1151 provides for compensation when a nonservice-connected 
disability results from treatment by the VA.  Under Section 
1151, compensation is awarded in the same manner as if such 
disability, aggravation, or death were service connected.  
For a service-connected disability, such as the appellant's 
dysthymic disorder, 38 U.S.C.A. § 1151 is inapplicable.  
Therefore, as the RO has explained previously to the 
appellant, he may not raise a claim under § 1151 for his 
service-connected dysthymic disorder.  However, receipt of 
disability compensation under Title 38 does not preclude 
recovery under the Federal Tort Claims Act.  See United 
States v. Brown, 348 U.S. 110, 113 (1954).

Submissions by the appellant also indicate that because of 
the RO's failure to identify the abbreviation "COLA" as 
Cost Of Living Adjustment, the appellant is under the 
mistaken impression that a COLA is a type of compensation 
benefit; however, it is a percentage adjustment to 
compensation benefits made annually through legislation and 
intended to diminish the impact of economic inflation on the 
recipient's quality of life.


FINDINGS OF FACT

1.  A rating decision in July 1988 assigned a 30 percent 
disability rating for the appellant's service-connected 
dysthymic disorder; the appellant was properly notified of 
that decision in August 1988, including his appeal rights, 
and he did not appeal.

2.  The history of the appellant's dysthymic disorder, 
including his service medical records, was considered in the 
July 1988 rating decision.

3.  The appellant's dysthymic disorder is manifested by 
suicidal ideation, depressed mood, sleep impairment, 
difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships.

CONCLUSIONS OF LAW

1.  The July 1988 rating decision is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 1991); 38 C.F.R. §§ 3.104(a); 3.160(d) 
(2000). 

2.  The July 1988 rating decision was not clearly and 
unmistakably erroneous in assigning a 30 percent disability 
rating for the appellant's service-connected dysthymic 
disorder.  38 C.F.R. § 3.105(a) (2000).

3.  The criteria for a disability rating of 70 percent, but 
no higher, for dysthymic disorder have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 
4.126, 4.130, Diagnostic Code 9433 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Clear and unmistakable error in a July 1988 rating 
decision

A July 1988 rating decision granted service connection for 
dysthymic disorder and assigned a 30 percent disability 
rating.  A decision of a duly-constituted rating agency or 
other agency of original jurisdiction is final and binding as 
to all field offices of the Department as to written 
conclusions based on evidence on file at the time the veteran 
is notified of the decision.  38 C.F.R. § 3.104(a) (2000).  
Such a decision is not subject to revision on the same 
factual basis except by a duly constituted appellate 
authority or except as provided in 38 C.F.R. § 3.105.  Id.  
The veteran has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b), (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2000).  The appellant was notified in 
August 1988 of the recent rating decision and his appellate 
rights.  The appellant did not disagree with that decision.  
Therefore, the July 1988 rating decision is final.  
38 U.S.C.A. § 7105 (West 1991).

Previous determinations, which are final and binding, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105(a) (2000).  In Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc), the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) offered 
a three-pronged test to determine whether CUE was present in 
a prior final determination:  (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions in 
existence at that time were incorrectly applied; (2) the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time of the prior determination; and (3) a determination that 
there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
The Court has further stated that:

Clear and unmistakable error is a very 
specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error . 
. . . If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of error . 
. . that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994).

Simply claiming CUE on the basis that the previous 
adjudication had improperly weighed and evaluated the 
evidence can never satisfy the stringent definition of CUE.  
Id. at 44; see also Russell, 3 Vet. App. 310.  Similarly, the 
Court has rejected as constituting CUE broad allegations of 
failure to follow regulations, failure to give due process, 
failure to accord benefit of the doubt, failure of duty to 
assist, and any other general, non-specific claim of 
"error."  See Fugo, 6 Vet. App. at 44. 

Initially, the Board concludes that the appellant has raised 
the claim of clear and unmistakable error with the requisite 
degree of specificity.  See Eddy v. Brown, 9 Vet. App. 52, 57 
(1996); Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  The 
appellant argues that his medical history supported a 100 
percent disability rating at the time of the July 1988 rating 
because his discharge from service in August 1986 was for an 
inability to perform his duties due to his psychiatric 
disability.  He asserts that the RO did not arrive at a 
correct determination in July 1988 because it failed to 
review all relevant medical records and documents, including 
his service medical records, before issuing its rating 
decision.  By alleging that his service medical records were 
not considered in July 1988, the appellant has pointed to an 
error in the application of the law.  Regulations required 
that when evaluating a mental disorder, all evidence of 
record must be considered including the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission.  38 C.F.R. § 4.130 (1988).  Because the 
appellant alleges that the correct facts were not before the 
RO in July 1988 and that a specific regulatory provision 
extant at the time of the July 1988 rating decision was 
incorrectly applied, a valid claim of CUE has been raised.

The appellant's service medical records were before the RO in 
July 1988.  The July 1988 rating decision details 
specifically the significant records regarding the 
appellant's psychiatric disability in service and thereafter.  
The decision noted that the appellant had multiple 
hospitalizations in service and that the appellant had 
attempted suicide while in service.  The decision also noted 
that the appellant had been discharged because of a mixed 
personality disorder that significantly impaired his ability 
to adapt and function effectively in the military 
environment.  The decision also considered the report of a 
May 1988 VA psychiatric examination, which was conducted 
while the appellant was enrolled in the Drug and Alcohol 
Detoxification Unit at the Miami, Florida, VA Hospital.  The 
examiner at that examination diagnosed dysthymic disorder and 
substance abuse.  The rating board granted service connection 
for dysthymic disorder and assigned a 30 percent disability 
rating; however, drug and alcohol abuse was coded as a 
disability resulting from willful misconduct, and borderline 
personality disorder was coded as constitutional and 
developmental in nature.  The RO determined that the 
appellant was entitled to compensation only to the extent of 
his disability from dysthymic disorder, without consideration 
of his personality disorder and his substance abuse.  In 
other words, the RO did consider the difficulty that the 
appellant had experienced during his time in service and 
thereafter, but concluded that the psychiatric symptoms shown 
by appellant were not entirely due to dysthymic disorder but 
also resulted from disabilities that were not service-
connected.  Thus, the appellant's argument of CUE in the July 
1988 rating decision, which is premised on the erroneous 
assertion that the appellant's service medical records were 
not considered at the time of the decision, must be denied.  
To the extent that the appellant argues that the RO failed to 
give proper weight to the medical evidence before it in July 
1988, he essentially disagrees with how the RO weighed or 
evaluated the facts.  Such contentions do not suffice to 
establish clear and unmistakable error.  Fugo, 6 Vet. App. at 
44; see also Russell, 3 Vet. App. at 313.  


2.  Increased rating for dysthymic disorder

VA outpatient records from March to July 1997 show that the 
appellant received monthly treatment for his dysthymic 
disorder.  He complained of difficulty sleeping, depressed 
mood, poor memory, poor concentration, and anxiety.  The 
appellant consistently denied suicidal and homicidal 
ideation.  He reported that he lived alone and had no 
significant relationships or close friends.  He indicated 
that he was interested in making friends and dating.  His 
mood was fair and his affect was restricted.  His grooming 
and hygiene were fair.  In March 1997 he was assigned a 
Global Assessment of Functioning (GAF) score of 65.

At an April 1997 VA mental disorders examination, the 
appellant complained of feelings of hopelessness, 
helplessness, worthlessness, and low self-esteem for 
approximately seventeen years.  He stated that he worked for 
a blueprint company for four years.  He was alert; 
cooperative; and oriented to person, place, and time.  He 
made poor eye contact, and his speech was a slow monotone.  
He denied auditory or visual hallucinations.  He denied 
homicidal or suicidal ideation.  His mood was depressed, and 
his affect was sad.  His insight and judgment were good.  
There was no evidence of paranoid ideation or looseness of 
associations.  He had difficulty concentrating and a 
decreased energy level.  He felt guilty about his personal 
life.  He desired to establish relationships but could not 
and did not feel that he had achieved what he should have in 
life.  His memory was intact.  The appellant's hygiene was 
good.  He was not considered to be a danger to himself or 
others.  The examiner opined that the appellant had some 
degree of social impairment but that the appellant was 
capable of working.  The examiner diagnosed dysthymic 
disorder.  The examiner assigned a GAF score of "70%."

In a December 1997 statement, C. M., Ph.D., related that she 
had treated the appellant since 1991.  She stated that the 
appellant had never been married and had never had a serious 
relationship with a person of the opposite sex.  She stated 
that, although the appellant's condition had improved since 
he was homeless in November 1992, he still suffered from 
chronic depression and recurring thoughts of suicide.  She 
opined that he would always require treatment for his 
psychiatric disability.  She added that his disability 
severely limited his ability to form social bonds and 
relationships. 

At a September 1998 VA mental disorders examination, the 
appellant reported that he lived alone and that he had last 
worked one year previously for a blueprint company performing 
odd jobs, including making photocopies and running errands.  
He stated that he had been employed with the blueprint 
company for four years.

The examiner noted that the appellant had a history of 
hospitalizations for suicidal behavior, suicide attempts, and 
depression.  The appellant appeared depressed and had 
flattened affect.  He had difficulty with eye focus because 
of strabismus.  He volunteered some information and provided 
excessive details in response to some questions.  He appeared 
to be of average intelligence.  He was oriented.  His mood 
was depressed.  He was sad, worried, and preoccupied with 
himself and his future.  He spoke of concerns about his day-
to-day mood and health.  He feared a return of depression.  
He denied nightmares or intrusive memories.  He appeared 
anxious.  His affect was flattened, with psychomotor 
retardation.  There was a paucity of intellect and a paucity 
of creative ideas.  He did not appear to be hallucinating or 
delusional, and there were no paranoid trends.  His thinking 
was linear.  He had good judgment as to his need for 
treatment.  He appeared to be compliant with his treatment 
and recommendations.  Diagnoses included severe major 
depression, with multiple episodes, rule out Type II bipolar 
disorder.  The examiner also diagnosed borderline personality 
disorder by history with Cluster C traits and Cluster B 
traits.

The examiner noted that the appellant had severe limitations 
in functioning.  According to the examiner, the appellant was 
impaired occupationally with a poor occupational record.  His 
symptoms and his illness rendered him unlikely to get or 
maintain employment.  He was limited socially and had much 
social isolation and poor interpersonal skills.  He was 
limited as to his leisure activities by his depression and 
mood instability.  He had had multiple hospitalizations and 
had not had a long period of relief from his symptoms.  He 
required ongoing treatment to maintain his current level of 
stability.  He was currently not employable due to his 
problems with his affect and his short interval of symptom 
remission.  The examiner added that the appellant's 
borderline personality had been unremitting.  The appellant's 
chronic suicidal ideology may have been in part a part of his 
personality disorder and in part a part of the chronic 
depressive disorder.  The examiner opined that appellant's 
depressive disorder was better diagnosed as major depression 
rather than dysthymic disorder.  The symptoms were severe, 
unremitting, and not very responsive to treatment.  The 
examiner added that because of episodes of hypomanic behavior 
in service, a diagnosis of bipolar disorder should be 
considered.  The alcohol and drug abuse clouded the picture 
as to the diagnostic category of the depression.  The 
examiner opined that the appellant was unemployable.  The 
appellant had a poor record of employability and his record 
of employment performance was very poor.  It was unlikely 
that he could maintain himself financially without improving 
his work skills, work habits, and work performance.  Given 
the degree of symptomatology in the past few years, it could 
not be anticipated that employment was a possibility.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 2000) 
(to be codified at 38 U.S.C. §§ 5103, 5103A, 5107); 38 C.F.R. 
§ 3.103 (2000).  In this case, there is no indication of 
additional relevant records that the RO has failed to obtain.  
The RO arranged for VA examinations of the appellant.  The 
appellant has been notified of the criteria required to 
establish entitlement to a higher disability rating.  No 
further assistance is necessary to substantiate the 
appellant's claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096; see also Green v. 
Derwinski, 1 Vet. App. 121 (1991) (holding that the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (holding that, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted).  Having determined that the duty to assist has 
been fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2000); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2000).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2000), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2000).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

The appellant's service-connected dysthymic disorder is 
evaluated under Diagnostic Code 9433.  38 C.F.R. § 4.130, 
Diagnostic Code 9433 (2000).  The criteria for the 50, 70 and 
100 percent ratings are as follows:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9433 (2000).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2000).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2000).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2000).

The medical evidence shows that the appellant was assigned a 
GAF score of 65 in March 1997 and a GAF score of 70 at the 
April 1997 VA mental disorders examination.  A GAF score of 
61-70 contemplates some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See DSM-IV at 44-47.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The evidence of record presents a consistent picture of the 
appellant's symptoms.  The appellant has suicidal ideation, 
depressed mood, sleep impairment, difficulty in adapting to 
stressful circumstances, and an inability to establish and 
maintain effective relationships.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
appellant's disability in his favor.  The Board concludes 
that the objective medical evidence shows disability that 
more nearly approximates that which warrants the assignment 
of a 70 percent disability rating than a 50 percent 
disability.  See 38 C.F.R. § 4.7 (2000).

Although the appellant was assigned GAF scores of 65 and 70 
in early 1997, there is no indication that the examiners 
reviewed the appellant's complete medical history.  The 
examiner, who evaluated the appellant in September 1998, 
viewed the appellant's condition in early 1997 as a brief 
remission of symptoms in an essentially unchanged severe 
illness.  This view is also consistent with the opinion of 
Dr. M., who has treated the appellant regularly since 1991.  
The appellant does not meet all of the criteria required for 
a 70 percent disability rating; however, the criteria that he 
does meet-suicidal ideation, difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships-are significant.  Although 
the appellant has been diagnosed with other disabilities, 
such as a personality disorder and substance abuse, the 
latter of which is in remission, the psychiatrist who 
examined the appellant in September 1998 indicated that the 
symptoms from these disabilities overlapped with those of his 
depressive disorder.  Because of the symptoms of the 
appellant's dysthymic disorder, the appellant's overall 
service-connected disability level more closely resembles 
that of the 70 percent disability rating.

The Board considered assigning the appellant a rating higher 
than 70 percent, but the preponderance of the evidence is 
against assignment of such a rating.  He does not meet the 
criteria for a rating higher than 70 percent.  For example, 
the evidence does not show that he exhibits gross impairment 
in thought processes or communication.  His speech has 
consistently been clear, coherent, and relevant.  He has not 
shown flight of ideas or looseness of associations.  During 
treatment and examinations, he has behaved appropriately.  He 
has shown no delusions or hallucinations.  He has always 
appeared at least fairly groomed, and his personal hygiene 
has been at least fair, indicating that he is able to perform 
activities of daily living.  He is shown to be oriented to 
time and place.  He has not shown an inability to recall his 
name or occupation or the names of close relatives.  He has 
been able to recall historical details well.  Although he has 
suicidal ideation and has attempted suicide multiple times, 
it cannot be said that he presents a persistent danger of 
hurting himself or others.  Furthermore, satisfaction of one 
of the criteria required for a 100 percent evaluation is not 
sufficient to warrant that rating.  In order to evaluate his 
dysthymic disorder as 100 percent disabling, it is required 
that his disability more nearly approximate the criteria for 
that rating than for the lower rating.  Although the 
appellant is unemployed, unemployment is not sufficient to 
warrant a 100 percent schedular rating in the absence of the 
symptoms listed in the rating schedule for entitlement to a 
100 percent schedular rating.  Unemployment is not one of the 
listed criteria.  Therefore, a preponderance of the evidence 
is against entitlement to a schedular rating in excess of 70 
percent.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
appellant's disability in his favor.  However, for the 
reasons discussed above, the objective medical evidence did 
not create a reasonable doubt regarding the level of his 
disability from dysthymic disorder.  


ORDER

A claim of clear and unmistakable error in a July 1988 rating 
decision that assigned a 30 percent disability evaluation for 
dysthymic disorder is denied.

Entitlement to a 70 percent disability rating, and no more, 
for dysthymic disorder is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 


